PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/670,760
Filing Date: 08/07/2017
Appellant: Intel Corporation
	


__________________
Attorney: Jeffrey S Schubert
Registration No. 43,098
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on 12/03/2020 appealing from the Final Office Action (OA) mailed on 05/01/2020. The present application is being examined under the pre-AIA  first to invent provisions.

Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office Action (OA) dated 05/01/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” The following ground(s) of rejection are applicable to the appealed claims.

Arguments:
With respect to Independents Claims 30 and 38, the Appellant argued that Kwon fails to teach the method of transmission of a management frame, the Office action cites Kwon’s use of relay search request frames and relay search response frames. Kwon teaches the transmission of an action frame. Kwon does not teach or suggest transmission of a beacon or probe response (management frame). Neither Wentink nor Loyola describe “beacon or probe response frames to describe a connection between the relay device and an access point, the information comprising a data rate and a link budget for communication between the relay device and the access point, the information further comprising a traffic load for the connection between the relay device and the access point, wherein the apparatus is part of the relay device”. See Pages 53-54 under Appeal Brief.
Response:
Examiner respectfully disagrees. Kwon teaches the method of transmitting beacon signal to perform beamforming and broadcast information associated with the resource assigned to using an announcement frame or beacon. The announcement frame is used to exchange resource information between the Relay Station 105, Source Station 101, and Destination 107. Kwon’s ¶. a beacon or probe response”. Due to the alternative term “or”, Examiner has analyzed the term “beacon” only in the Final OA. Kwon’s figure 1 further illustrates a combined system of Coordinator 103 and Relay Station 105 to transmit a response for a relay search frame at step 113 to the Destination Station in response to Relay search request at step 111; Para. [0051], Lines 1-4 and Para. [0052], Lines 4-7 and see also Para. [0038] for transmission of control, i.e., management frame, applying under the BRI. Kwon further discusses that in operation 115, the coordinator 103 may assign a resource for performing beamforming in a link between the source station 101 and at least one relay station 105 (S-R link) and a link between the destination 107 and the at least one relay station 105 (D-R link), and may announce the assigned resource to each of the source station 101, the destination station 107, and the relay station 105. To perform beamforming, the coordinator 103 may broadcast information associated with the resource assigned to the S-R link and the D-R link using an announcement frame, a beacon, and the like. See ¶. [0055] and [0056]. Kown’s figure 1 further illustrates the method of broadcasting information associated with the resource assigned to a beacon frame, announcement frame and the like. Para. [0066-0067]. Kwon discusses using a control frame for reporting about the data transmission in the control frame. See Para. [0038-0039].  Those of skilled in the art would have reasonably considered that the control frame is a type of management frame for reporting RTS/RTS frame of data transmission prior to actual data transmission. See ¶. [0038 and 0039]. Therefore, it is clear that Kwon teaches the method of using beacon frame for communication between the relay device and the access point, and the use of management frame for reporting RTS/RTS frame of data transmissions.

    PNG
    media_image2.png
    938
    850
    media_image2.png
    Greyscale
 
Figure 1: Kwon's Figure for exchanging Beacon
[Examiner’s Note: The relay address, the source address and the destination address are conventionally required to communicate between the relay, the source and the destination stations even though the address fields are not particularly cited in Kwon. However, the secondary art, Wentink, is further provided for the purpose of the examining prosecution.]

Wentink further discloses a general frame format including: a Source Address (SA), a Destination Address (DA), or additional addresses—such as a Transmitter Address (TA), a Receiver Address (RA), or a Basic Service Set Identifier (BSSID)—used to filter multicast frames to allow transparent mobility in IEEE 802.11. These addresses may be MAC addresses of various network devices, such as a user terminal 120 or an access point 110. Wentink further teaches the frame body 404 with MAC header (i.e. MAC payload). Wentink’s Para. [0049] and [0048]. Wentink further teaches the client device as a transmitter address (See Fig. 4: the Transmitter Address for a User Terminal; Para. [0049], Lines 9-16) the relay device address is a receiving address (See Fig. 4 and 5A; the Receiver Address (RA) field for a network device such as the access point; Para. [0049], Lines 9-16). Wentink further discusses the information comprising a traffic load for the connection between the relay device and the access point Wentink: Para. [0040].
Wentink further discloses MSDU data (See Fig. 4: the MAC data frame format, i.e., MSDU, to communicate between the Access Point and the UE terminal; Para. [0049]). Wentink further teaches the addresses of the AP address is MAC address (See Figs. 4 and 5: the frame format 408 includes MAC addresses for network devices including Access Points; Para. [0049]), and the MAC payload (See Fig. 4: the frame body 404 with MAC header (i.e. MAC payload); Para. [0048]). Wentink further teaches the client device as a transmitter address (See Fig. 4: the Transmitter Address for a User Terminal; Para. [0049], Lines 9-16) the relay device address is a receiving address (See Fig. 4 and 5A; the Receiver Address (RA) field for a network device such as the access point; Para. [0049], Lines 9-16). Wentink further discusses using control and management frames in the frame structure. See Figs. 5C. 
Wentink’s the MAC data frame format with multiple addresses could apparently be implemented into Kwon’s conventional type of relay frame. The MAC payload could also be used for a generic payload. Similarly, Wentink’s the transmitter and receiver address could also be added into Kwon’s Ethernet/IP data frame to transmit to a proper destination. The motivation is to provide that the receiving device may receive a frame signaling the MAC address notifying the indication of the MAC address are intended for the receiving device, such that the receiving device will apparently know to process frames received with the MAC address differently than frames received with the other MAC address. (Wentink: Para. [0061]).
Loyola further discloses the information of data rate and link budget (Loyola: See Fig. 7 and 10: the relay device for determining data transmission rate, Signal-to-Ratio, packet loss ratio, and Bit error ratio, i.e., link budget; Para. [0037] and Claims 6 and 8-9). Applying under the BRI, the types of SNR, Packet Losses and Bit Errors could reasonably be interpreted as a type of link budget in accordance with the Applicant’s specification. The motivation is to not only provide to increase the overall network efficiency but also allow UE terminals with a better link to Access Point. Loyola: Para. [0036].



Appellant further argued that Kwon fails to teach “receiving the relay search request frames, and the relay search response frames or announcement frames.”
Examiner’s response:
Examiner further disagrees because Kwon’s figure 3 further illustrates a communication method of a source station according to an embodiment of the present invention. In operation 310, the source station may transmit, to a coordinator, a relay search request frame for requesting a search for at least one relay station between a destination station and the source station. In operation 320, the source station may receive, from the coordinator in response to the relay search request frame, a replay search response frame including a list of the at least one relay station in order to select a target relay station from the at least one relay station. In operation 330, the source station may perform beamforming in a link between the at least one relay station and the source station (R-S link) using a resource assigned by the coordinator. In this instance, the source station may perform beamforming based on a sector unit in the link between the at least one relay station and the source station (R-S link). In operation 340, the source station may transmit a multi-relays channel measurement request frame to the at least one relay station. The Office Action recites that the combined system of Coordinator 103 and Relay Station 105 is analyzed as the apparatus recited in the claim 30. Figure 3 clearly receiving relay search request from the source station at step 310 and 350. Therefore, Kwon teaches receiving the relay search request and response frames. 

Kwon and Wentink teaches the method of using antenna for receiving and transmitting of beam resource data. See Kwon’s ¶. [0005], and Wentink’s ¶. [0088]. The physical layer defines the relationship between a device and a transmission medium, such as a copper or optical cable as per the OSI Model. Thus, both Kwon and Wentink teaches the term (Phy) layer.

Arguments:
Appellant further argued that Wentink fails to teach “traffic data including a traffic load for the communication…”
Examiner’s response:
Wentink clearly discusses the method of exchanging on the selected UL transmission for receiving traffic data and a control data. (Wentink: receiving traffic data, i.e., traffic load, Para. [0037] and [0040]). The traffic data measured based on the rate of the selected data streams, i.e., load, for performing spatial processing and beamforming. Thus, applying under the broadest reasonable interpretations (BRI), Wentink’s teaching of traffic data to communicate between the relay device and access point could be analyzed as a type of data traffic load. Therefore, Wentink teaches traffic data including a traffic load for the communication. 
In response to the argument against the reference individually, i.e., Wentink fails to teach the communication between the relay device and access point, one cannot show nonobviousness by pattacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kwon further teaches the method of communicating relay Kwon’s destination station 107 could be analyzed as an Access Point. See Kwon’s ¶. [0055] and figure 1.

Arguments:
Appellant further argued that Kwon fails to teach “quasi-omni beacon signal” in communication.
Examiner’s response:
Examiner further disagrees because Kwon clearly discusses applying the IEEE 802.15.3c standard for transmitting and receiving quasi-omni-beacon signal in a directional communication. See Para. [0042-0043]. Kown’s figure 1 further illustrates the method of broadcasting information associated with the resource assigned to a beacon frame, announcement frame and the like. Para. [0066-0067]. Thus, Kwon teaches the term “Quasi-Omni beacons”.

Conclusion
In view of the above analysis, the combined teaching of Kwon, Wentink, and Loyola teaches each and every limitation of claims 30, 38, 45, and 50. As a consequence, the combined teaching of Kwon and Wentink also renders the rest of the dependent claims. Therefore, Examiner believes that all the rejections shall be sustained.

Respectfully Submitted,
/SAI AUNG/Primary Examiner, Art Unit 2416                 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                                                                                               
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                        

                                                                                                              










Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.